 Case 2:18-cv-00551-RJS-PMW Document 48-3 Filed 04/24/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


LARADA SCIENCES, INC., a                        ORDER GRANTING
Delaware corporation,                      PEDIATRIC HAIR SOLUTIONS’
                                          MOTION FOR LEAVE TO AMEND
          Plaintiff / Counterclaim              COUNTERCLAIMS
          Defendant,
                                         Civil No. 2:18-cv-00551-RJS-PMW
vs.
                                         Chief District Judge Robert J. Shelby
PEDIATRIC HAIR SOLUTIONS
CORPORATION, a North Carolina Chief Magistrate Judge Paul M.
corporation,                  Warner

          Defendant / Counterclaim
          Plaintiff.


      Pursuant to Rules 15(a) and 16 of the Federal Rules of Civil Procedure
and DUCivR 15-1, and for good cause shown, the Court hereby GRANTS
Defendant / Counterclaim Plaintiff Pediatric Hair Solutions Corporation’s
Motion for Leave to Amend Counterclaims. Following the entry of this Order,
Pediatric Hair Solutions Corporation shall promptly serve and file its Second
Amended Answer and Counterclaims.
      IT IS SO ORDERED.
      DATED this ___ day of _______________, 2019.

                                     BY THE COURT:



                                     PAUL M. WARNER
                                     Chief United States Magistrate Judge

                                     1
